Citation Nr: 1524260	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-32 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) from July 2010 and November 2010 rating decisions of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO), which, respectively, denied service connection for hypertension and a prostate disability, and for ischemic heart disease.

The issue of entitlement to an increased rating for posttraumatic stress disorder has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  

Prostate Disability

The Veteran's private treatment records show elevated prostate specific antigen (PSA) readings, which he claims are indicative of prostate cancer.  The Veteran had a PSA reading of 14.7 in April 2003.  A November 2004 private treatment record noted a diffuse enlargement of the prostate gland following a CT scan.  His physician "impressed upon him" that his PSA had been previously elevated and that such could be the sole indication of prostate cancer; she recommended that an additional PSA be performed.  A September 2009 record reflects a diagnosis of prostatic hypertrophy, but is negative for a finding of prostate cancer; the Veteran's PSA was 5.84.  Regional Urology, LLC records reflect a PSA level of 9.8 from January 2013, a PSA level of 8.0 from February 2013, and a PSA level of 8.3 from October 2013.  However, there are no clinical records interpreting these results or discussing the particulars of the Veteran.  A written article from the internet website of WebMD reflects that levels of PSA are possible indicators of whether or not a person may be more likely to have prostate cancer.

Current VA regulations provide that prostate cancer is a presumptive disability associated with herbicide exposure.   Based on the above, the Board finds that a VA examination/opinion may be useful to the Board in adjudicating the Veteran's claim.  The Board finds that the RO should attempt to obtain any updated private treatment records relevant to the Veteran's claim that have not yet been associated with the claims file to determine whether he has a current diagnosis of prostate cancer or any other prostate condition for which service connection may be granted.  38 C.F.R. § 3.159(c).

Hypertension

The Veteran has a current diagnosis of hypertension.  Current VA regulations do not provide that hypertension is a presumptive disability associated with herbicide exposure.  However, the Board also finds that the National Academy of Sciences (NAS), in a 2010 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide exposure, the Board concludes that a VA examination and opinion is necessary to determine whether the Veteran's current hypertension was caused by or etiologically related to herbicide exposure during active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also presents alternate theories of entitlement, i.e., that his hypertension is directly related to exposure to herbicides, and that it is secondary to his heart condition.  In written argument, his representative also asserts that evidence of hypertension is apparent in his August 1969 service separation report, which showed a blood pressure reading of 126/90 (versus his pre-induction examination reading of 120/80).

Additionally, the Veteran claims that he was originally treated for high blood pressure in the late 1970s and identified the late Dr. Stuart Delee as his diagnosing physician.  As records of such treatment and diagnosis may contain pertinent information, he should be requested to assist in securing copies of such for the record.  

Heart Condition

The Veteran's private treatment records from Louisiana Heart Associates show diagnoses of aortic insufficiency and dilated aortic root.  EKGs from December 2007, May 2009, and November 2009 show normal sinus rhythm with left ventricular hypertrophy with ST-T wave abnormalities that "probably represent strain"; ischemia could not be ruled out.  An aortic valve root operation was performed in April 2011; diagnoses included severe aortic regurgitation and dilated aortic root, hypertension, and congestive heart failure.  The Veteran claims that these diagnoses and findings are evidence of ischemic heart disease.  

On May 2010 VA heart examination, the examiner, after reviewing the Veteran's VA treatment records, determined that there was no evidence of ischemic heart disease.  He did not review any of the Veteran's private treatment records, including those mentioned above.  The fact that the examiner did not review all of the documents in the claims file does not necessarily render an examination inadequate when the report shows that the examiner is familiar with the claimant's medical history.  However, in this case, the private medical records from Louisiana Heart Associates extensively document the Veteran's treatment for heart conditions and include notations that "ischemia could not be ruled out."  

A June 2010 record reflects that the Veteran's main coronary artery is free of disease.  

Additionally, a November 2009 private treatment record includes a diagnosis of diffuse ectasia and elongation of the ascending aorta, aortic arch, and descending aorta as well as brachiocephalic vessels.  The physician noted that such findings were "most compatible with longstanding hypertension." In written argument, the Veteran's representative claims that the Veteran's heart condition may be secondary to his hypertension.

In light of the foregoing, the Board finds that a medical examination with opinion should be obtained concerning the Veteran's theory of entitlement, and specifically whether any of his heart diagnoses could be considered ischemic heart disease (a presumptive condition under 38 C.F.R. § 3.309(e)) or if such could be caused by service, to include Agent Orange exposure.  See McLendon, 20 Vet. App. at 79.

Additionally, the Veteran claims that Dr. Dean Sandifer treated him for coronary artery disease.  As records of such treatment and diagnosis may contain pertinent information, he should be requested to assist in securing copies of such for the record.  

Accordingly, the case is REMANDED for the following:

1.  Request the Veteran to identify, and provide authorizations for VA to secure records of, any private evaluations and/or treatment he received for the disabilities on appeal (i.e., those not already associated with the record), to include: a.) Dr. Raymond Germany or any other physician treating him for a prostate condition; b.) treatment records by Dr. Stuart Delee for hypertension, and c.) treatment records by Dr. Dean Sandifer for a heart condition.   

2.  Thereafter, arrange for the Veteran to be examined by a cardiologist.  Based on review of the pertinent evidence, examination and interview of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions that respond to the following:

(a)  Identify by medical diagnosis each heart disability entity found, and indicate whether any is an ischemic heart disease.

(b)  Regarding each heart disability entity diagnosed that is not an ischemic heart disease, provide an opinion as to whether it is it at least as likely as not (50% or better probability) that such disability is causally related to, or aggravated by, service (to include as due to exposure to Agent Orange/herbicides), and/or a service-connected disability.  The clinician should consider the pertinent evidence of record to include: i.) Louisiana Heart Associates records which reflect diagnoses of aortic insufficiency and dilated aortic root; ii.) EKGs from December 2007, May 2009, and November 2009 which reflect normal sinus rhythm with left ventricular hypertrophy with ST-T wave abnormalities; iii.) the November 2009 private treatment record which includes diagnoses of diffuse ectasia and elongation of the ascending aorta, aortic arch, and descending aorta as well as brachiocephalic vessels; iv.) the April 2011 aortic valve root operation and diagnoses of severe aortic regurgitation and dilated aortic root, hypertension, and congestive heart failure; v.) the May 2010 VA examination report; and vi.) the June 2010 record which reflects that the Veteran's main coronary artery is free of disease.

(c)  Regarding hypertension, is it as likely as not (50% or better probability) that the Veteran has hypertension causally related to, or aggravated by, service (to include as due to exposure to Agent Orange/herbicides) and/or a service-connected disability.  The clinician should consider the pertinent evidence of record, to include:
i.) the Veteran's blood pressure readings upon entrance and separation from service; ii.) the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010, which concluded that there was "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension; and iii.) the Veteran's heart disabilities as noted above.  

All opinions should be accompanied by detailed rationale consistent with the evidence of record. 

3.  Schedule the Veteran for an examination to determine if it is as likely as not that he has prostate cancer.  (The examiner should consider, if pertinent, the evidence of prostatic hypertrophy, and the PSA levels of 14.7 (April 2003); 5.84 (September 2009), 9.8 (January 2013), 8.0 (February 2013), and 8.3 (October 2013)).

4.  Thereafter, readjudicate the issues on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


